DETAILED ACTION
Claims 1, 3-11, and 13-18 are presented for examination.
Claim 1 has been amended.
Claims 2 and 12 are cancelled.
This office action is in response to the request for continued examination submitted on 06-JUL-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is being considered by the examiner. It is noted the Notice of Allowance by the JPO does not contain a translation and has not been considered because the references fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments - 35 USC § 101
MPEP § 2106, under Step 2A-Prong one, the question is “Does the claim recite an abstract idea, law of nature or natural phenomenon?” Abstract idea includes mathematical calculations. The claim recites “inverting” and “to calculate”, explicitly, therefore the claims contains a mathematical calculation.
MPEP § 2106, under Step 2A-Prong two, the question is “Does the Claim recite additional elements that integrate the judicial exception into a practical application?” Examiner finds the following limitations to be integrating the claim into a practical application where the calculations are used to determine temperature distributions, which allow for determination of hydrocarbon in the formation, and then prospecting by drilling.
using the estimated RHP of the crust or lithosphere to calculate the surface heat flow; 
using the calculated surface heat flow to calculate temperature distributions of the geophysical structure;
using the calculated temperature distributions of the geophysical structure to assess whether the correct conditions for hydrocarbon formation exist, or have existed, in the sedimentary layer or crust; and
to prospect for hydrocarbons by performing drilling operations;
Therefore, the rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 8-10 of the Applicant Arguments/Remarks submitted 06/11/2021 (hereinafter ‘Remarks’), Applicant argues the combination of Srivastava et al., United States Patent 7,130,758 B2 (hereinafter ‘Srivastava’) in view of Gallagher et al., “The role of thermal conductivity measurements in modelling thermal histories in sedimentary basins” [1997] (hereinafter ‘Gallagher’) does not teach the now amended claim 1. 
Regarding the amendment concerning the crust or lithosphere, Srivastava teaches the “crustal thermal structure” in col 13 line 37 (see below for details). The geophysical structure is taught by RHP being a function partially of depth as in equation 14 (see below). Srivastava teaches using the calculated surface heat flow to calculate temperature distributions of the geophysical structure in Col 3 lines 50-63 (see below for details). Srivastava teaches using the calculated temperature distributions of the geophysical structure to assess whether the correct conditions for hydrocarbon formation exist, or have existed, in the sedimentary layer or crust in Col 12 lines 36-37 and 42-47 (see below). Afonso teaches the at least one geophysical parameter comprises at least one of magnetic susceptibility, electrical resistivity or magnetic remanence in Pg. 2600 right col last ¶ (see below).
However, Srivastava, Gallagher, or Afonso do not explicitly teach using the estimated RHP of the crust or lithosphere to calculate the surface heat flow or prosepect by performing drilling operations. However, He et al., Heat flow and thermal modeling of the Yinggehai Basin, South China Sea [2002] (hereinafter ‘He’), previouisly relied upon for only claims 14-16 does teaches these limitations.
Therefore the rejection of 35 U.S.C. 103 under Srivastava et al., United States Patent 7,130,758 B2 (hereinafter ‘Srivastava’) in view of Gallagher et al., “The role of thermal conductivity measurements in modelling thermal histories in sedimentary basins” [1997] (hereinafter ‘Gallagher’) further in view of Afonso et al., “3-D multiobservable probabilistic inversion for the compositional and thermal structure of the lithosphere and upper mantle. I: a priori petrological information and geophysical observables” [2013] (hereinafter ‘Afonso’) have been withdrawn.
The rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., United States Patent 7,130,758 B2 (hereinafter ‘Srivastava’) in view of Gallagher et al., “The role of thermal conductivity measurements in modelling thermal histories in sedimentary basins” [1997] (hereinafter ‘Gallagher’) further in view of Afonso et al., “3-D multiobservable probabilistic inversion for the compositional and thermal structure of the lithosphere and upper mantle. I: a priori petrological information and geophysical observables” [2013] (hereinafter ‘Afonso’) further in view of He et al., Heat flow and thermal modeling of the Yinggehai Basin, South China Sea [2002] (hereinafter ‘He’) is maintained. However, all outstanding claims are now rejected under the combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Srivastava et al., United States Patent 7,130,758 B2 (hereinafter ‘Srivastava’) in view of
Gallagher et al., “The role of thermal conductivity measurements in modelling thermal histories in sedimentary basins” [1997] (hereinafter ‘Gallagher’) further in view of
Afonso et al., “3-D multiobservable probabilistic inversion for the compositional and thermal structure of the lithosphere and upper mantle. I: a priori petrological information and geophysical observables” [2013] (hereinafter ‘Afonso’) further in view of
He et al., Heat flow and thermal modeling of the Yinggehai Basin, South China Sea [2002] (hereinafter ‘He’).

Regarding Claim 1: A method of prospecting for hydrocarbons comprising calculating the radiogenic heat production (RHP) of the crust or lithosphere of a geophysical structure, wherein there is provided at least one geophysical parameter of the geophysical structure and there is a statistical dependence between the at least one geophysical parameter and the RHP the crust or lithosphere of, the method comprising:
Srivastava teaches using … the at least one geophysical parameter to estimate the RHP of the crust or lithosphere of the geophysical structure, (Fig. 1 Srivastava teaches determining the Radiogenic Heat Source using the governing stochastic heat conduction equation with random thermal conductivity where heat and thermal conductivity are the geophysical parameter estimated for a depth, i.e. geophysical structure. Further, in col 12 lines 36-37 Srivastava teaches evaluating the crustal thermal structures “The errors in the temperatures will help in a better evaluation of the crustal thermal structure.”)

    PNG
    media_image1.png
    750
    750
    media_image1.png
    Greyscale


Srivastava teaches wherein the RHP of the crust or lithosphere of the geophysical structure is one of at least one causes of the at least one geophysical parameters; and (Col 4 lines 40-45 Srivastava Eqn 1 

    PNG
    media_image2.png
    50
    200
    media_image2.png
    Greyscale

Col 4 line 67 – Col 5 lines 1-2 Srivastava teaches A(z), RHP, is a function of the subsurface depth, i.e. geophysical structure “…(1) Zero (A(z)=O) (2) Constant (A(z)=A) and (3) Exponentially decreasing with depth (A(z)=Aoe-z/D and the change in temperature with depth where temperature is a geophysical parameters.)
Srivastava teaches using the calculated surface heat flow to calculate temperature distributions of the geophysical structure; (Col 3 lines 50-63 Srivastava teaches using the surface heat flow and determining the temperature as various depths, i.e. geophysical structure “…FIG. 6 is a computer input/output screen graphical representation of the subsurface temperature obtained at various depths when surface temperature is constant and there is a constant surface heat flow and when an exponential heat source is considered. For example, as shown, input bound my conditions are set so that surface temperature, T0=30° 55 C.; surface heat flow, QS is 43 mW/m2, K is the thermal conductivity of the surface; CK is the coefficient of variability in the thermal conductivity and A is the radiogenic heat source kept at 2.6 μ W/m3 • Then, as shown at a depth of 35.0 KM from the surface the mean temperature (t) is 285.0° 60 C., upper bound temperature (tub) is 345.0° C. and lower bound temperature is 225.0° C. The standard deviation is 60.0…”)
Srivastava teaches using the calculated temperature distributions of the geophysical structure to assess whether the correct conditions for hydrocarbon formation exist, or have existed, in the sedimentary layer or crust; and (Col 12 lines 36-37 and 42-47 Srivastava teaches evaluating the oil bering region, i.e. hydrocarbon formation using the thermal structure, i.e. temperature distributions “…The errors in the temperatures will help in a better evaluation of the crustal thermal structure … The exact formulae for the mean temperature and its standard deviation can be used in a better evaluation of the thermal state of oil bearing regions. These exact solutions can be used in tectonic studies and in studies related to crystallization of minerals…”)
Srivastava teaches to prospect for hydrocarbons… (Col 1 lines 20-23 Srivastava teaches prospecting for oil and natural gas, i.e. hydrocarbons “…The exact formulae are useful in better evaluating the thermal state and have a wide range of applications in oil and natural gas prospecting, tectonic studies and mineral prospecting…”)

Srivastava does not appear to explicitly disclose
wherein inverting the at least one geophysical parameter comprises selecting a forward model that defines a relationship between the at least one geophysical parameter and the RHP of the geophysical structure; and

Gallagher teaches wherein inverting the at least one geophysical parameter comprises selecting a forward model that defines a relationship between the at least one geophysical parameter and the RHP of the geophysical structure; and  (Pg. 201 right col ¶1 Gallagher teaches inversion of the thermal history or temperature to determine the heat flow “…To this end we consider the thermal history of one well using an inverse method to determine heat flow incorporating a probability-based sampling approach for the thermal conductivities of the rock types present, allowing for a large variation in the thermal conductivity structure of the sedimentary pile over time…”
Further, Pg. 201 right col ¶1 Gallagher teaches forward modelling for solving for heat flow “…Alternatively, we can try and eliminate some of the subjectivity of the forward modelling approach and formulate the inverse problem whereby we solve directly for the heat flow history…”)
Srivastava and Gallagher are analogous art because they are from the same field of endeavor, generating a thermal model of the subsurface using heat flow.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using at least one geophysical parameter to estimate the RHP of the crust or lithosphere of the geophysical structure as disclosed by Srivastava by wherein inverting the at least one geophysical parameter comprises selecting a forward model that defines a relationship between the at least one geophysical parameter and the RHP of the geophysical structure; and as disclosed by Gallagher.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the data to specify the functional form of the heat flow and to compensate for uncertainties in the data as discussed by Gallagher on pg. 210 right col ¶2 “…In this context, the inversion scheme we have used is preferable to the more conventional forward modelling approach as we do not specify the functional form of the heat flow history a priori, but let the observed data determine it. Thus, uncertainties in the thermal conductivity structure over time can be compensated for by variations in the heat flow, while the spread in temperature histories required to fit the data can remain fairly restricted…”

Srivastava and Gallagher do not appear to explicitly disclose
the at least one geophysical parameter comprises at least one of magnetic susceptibility, electrical resistivity or magnetic remanence

However, Afonso teaches the at least one geophysical parameter comprises at least one of magnetic susceptibility, electrical resistivity or magnetic remanence (Pg. 2600 right col last ¶ Afonso teaches magnetic susceptibility and magnetic remanence “…The third source of independent information is provided by models and data derived from magnetotelluncs (MT). MT is a natural-source electromagnetic method based on ihe relationsbip between the temporal variations of electric and magnetic fields…”)
Srivastava, Gallagher, and Afonso are analogous art because they are from the same field of endeavor, generating a thermal model of the subsurface using heat flow.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the inverting the at least one geophysical parameter to estimate the RHP of the geophysical structure as disclosed by Srivastava and Gallagher by the at least one geophysical parameter comprises at least one of magnetic susceptibility, electrical resistivity or magnetic remanence as disclosed by Afonso.
One of ordinary skill in the art would have been motivated to make this modification in order to include the additional geological parameters for improved understanding of the mantle and lithosphere as discussed by Afonso on pg. 2587 left col ¶1 “…Detailed knowledge of the thermal and compositional structure of the upper mantle is an essential requirement for understanding the formation, deformation, and destruction of continents, the physical and chemical interactions between the lithosphere and the convecting subhthospheric mantle, the long-term stability of ancient lithosphere, and the development and evolution of surface topography…”

Srivastava, Gallagher, and Afonso do not appear to explicitly disclose
using the estimated RHP of the crust or lithosphere to calculate the surface heat flow
Prosepect by performing drilling operations

However, He teaches using the estimated RHP of the crust or lithosphere to calculate the surface heat flow (Abstract He teaches the radiogenic heat production, RHP, is used to calculate at least partially, the surface heat flow  “…Measurements indicate the radiogenic heat production in the sediment is 1.28 μW/m3, which contributes 20% to the surface heat flow…”)
He teaches  Prosepect by performing drilling operations (Pg. 247 right col ¶2 He teaches drilling for oil and gas, i.e. prospecting “…As these wells were drilled for oil and gas, the temperature measurement methods for individual wells are quite different…”)
Srivastava, Gallagher, Afonso, and He are analogous art because they are from the same field of endeavor, generating a thermal model of the subsurface using heat flow.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the calculated surface heat flow to calculate temperature distributions of the geophysical structure as disclosed by Srivastava, Gallagher, and Afonso by using the estimated RHP of the crust or lithosphere to calculate the surface heat flow and prosepect by performing drilling operations as disclosed by He.
One of ordinary skill in the art would have been motivated to make this modification in order to generate reliable temperature logs as discussed by He on pg. 247 right col last ¶ “…High-precision, equilibrium temperature logs in sedimentary basins are rare, thus, there is no absolute yardstick against which to compare estimates made by different methods (Lee and Deming, 1999). In order to acquire relatively reliable temperatures, only those which have good linear relationship with depth (coefficient of regression r is greater than 0.7) and their predicted surface temperatures are close to the observed average surface temperature of this basin are selected…”

Regarding Claim 3: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 1, 
Gallagher teaches wherein there is provided calibration data comprising at least one measurement of the at least one geophysical parameter and the RHP of the geophysical structure from a sample of the geophysical structure, and (Pg. 202 right col ¶3 Gallagher teaches the collection of geophysical structure samples and determining in situ, i.e. measurement of thermal conductivity, i.e. geophysical parameter “…Alternatively, we may undertake a series of laboratory measurements from core and/or cuttings samples to try and determine an appropriate in situ thermal conductivity, rather than rely on some global average value…”)
Gallagher teaches wherein the method comprises optimising the forward model based on the calibration data. (Pg. 202 right col ¶3 Gallagher teaches uses reliable thermal data for the forward model to be reliable, i.e. calibrated “…Both the forward and inverse models require reliable thermal conductivity data to simulate the temperature history adequately…”)

Regarding Claim 4: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 1, wherein there is provided at least two geophysical parameters of the geophysical structure, and the method comprises: 
Afonso teaches inverting the at least two geophysical parameters to estimate the RHP of the geophysical structure (Pg. 2598 left col ¶1 Afonso teaches using temperature and composition of the lithosphere, i.e. two geophysical parameters “…The fundamental goal of this study is the conversion of observations into robust estimates of temperature and composition in the lithosphere and sublithospheric upper mantle. This requires the assessment of two different but related levels of functional relationships ( or parameterizations)…”)

Regarding Claim 5: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 4, wherein the inverting step comprises 
Afonso teaches using a model in which there is statistical independence between the at least two geophysical parameters and (Pg. 2598 left col ¶2 Afonso teaches relationships between geophysical parameters that have no known relationship, i.e. statistical independence “…The second level of functional relationships is commonly ignored in inversion studies or treated as a posteriori independent (not self-consistent) corrections. Partly because of this, but also due to its intrinsic complexities ( e.g., different compositions give the same seismic velocity), this functional level and its relationship with different geophysical observables in joint inversions are a less well-understood subject…”)
Afonso teaches statistical dependence between each respective geophysical parameter and the RHP of the geophysical structure. (Continuing Pg. 2598 left col ¶2 Afonso teaches geophysical parameters which have a known relationship, i.e. dependence “…The first level is the simplest and most widely used in conventional inversion methods. Typically, an appropriate physical theory ( e.g., seismic wave propagation) is assumed and used to relate the secondary model parameters to the observations during the inversion. The final result is one or more sets of secondary physical parameters (i.e., Earth models), such as shear velocity or electrical conductivity, which exhibit an acceptable data fit…”)

Regarding Claim 6: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 4, wherein the at least two geophysical parameters may comprise 
Afonso teaches at least one electromagnetic geophysical parameter and (Pg. 2598 left col ¶1 Afonso teaches electromagnetic observations “…The first is between the raw observations and the set of governing physical parameters, e.g., the physical relationship between travel times and the subsurface seismic velocity structure or between variations in the surface electromagnetic field and the subsurface electrical conductivity structure…”)
Afonso teaches at least one mechanical geophysical parameter. (Continuing Pg. 2598 left col ¶1 Afonso teaches physical parameters of seismic and composition, i.e. mechanical geophysical parameters “…The second level of functional relationship is between the set of governing physical parameters ( e.g., seismic velocity) and a more fundamental set of model parameters represented by the major-element composition, pressure, water content, and temperature of the aggregate. Since this set of fundamental parameters (e.g., composition) controls the second set of governing physical parameters (e.g., shear velocity), they are commonly referred to as the primary and secondary parameters, respectively…”)

Regarding Claim 7: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 4, wherein the inverting step comprises 
Gallagher teaches using a forward model for each respective geophysical parameter, the forward models each defining a relationship between the respective geophysical parameter and the RHP of the geophysical structure. (Pg. 201 right col ¶1 Gallagher teaches the use of a forward model “…Alternatively, we can try and eliminate some of the subjectivity of the forward modelling approach and formulate the inverse problem whereby we solve directly for the heat flow history…”
Further Pg. 206 Figure 2 (a)-(d) Gallagher teaches  the geophysical structure which is generated using depth data and the temperature at multiple points)

    PNG
    media_image3.png
    376
    594
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    447
    697
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    391
    590
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    394
    590
    media_image6.png
    Greyscale


Regarding Claim 8: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 7, 
Srivastava teaches wherein the only variable in each of the respective forward models is the RHP of the geophysical structure. (Col 4 lines 19-22 Srivastava teaches a closed form solution using temperature and depth, i.e. only variable of temperature and depth as the geophysical structure “…In an embodiment of the present invention the stochastic heat conduction equation has been solved using a series expansion method to obtain the closed form solution to the mean and variance in the temperature depth distribution…”)

Regarding Claim 9: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 7, wherein there is provided calibration data comprising 
Afonso teaches at least one measurement of each of the at least two geophysical parameters and (Abstract Afonso teaches a database, i.e. measurements of collected samples, geophysical parameters “…A general strategy for defining p(m) is proposed based on statistical analyses of a large database of natural mantle samples collected from different tectonic settings (xenoliths, abyssal peridotites, ophiolite samples, etc.)…”)
Afonso teaches the RHP of the geophysical structure from one or more samples of the geophysical structure, and wherein the method comprises optimising the respective forward models based on the calibration data. (Pg. 2597 left col last ¶ Afonso teaches the collection of temperature and lithology, i.e. two geophysical parameters for forward modeling based on a large range of known parameters, i.e. calibrated data “…The main physical parameters controlling results from forward thermal modeling of the lithosphere are the radiogenic heat production RHP and thermal conductivity k1 of the rocks. Both these parameters are known to vary within relatively large ranges when different lithologies are considered. In particular, k1 of the main silicate minerals can vary from ~~l.6 to >7 W m-1 K- 1 at room P-T conditions, although "-90%j of typical rocks exhibit k, values of 2---4 W m- 1 K-1…”)

Regarding Claim 10: Srivastava, Gallagher, Afonso, and He teach A method of claim 1, 
Srivastava teaches wherein there is provided at least one type of geophysical data of the geophysical structure, the method comprising inverting the at least one type of geophysical data to calculate the at least one geophysical parameter. (Col 4 lines 14-18 Srivastava teaches using subsurface temperature depth distribution, i.e. geophysical data of the geophysical structure, to determine the heat conduction, i..e geophysical parameter “…Accordingly the invention provides an analytical solution to error bounds on the subsurface temperature depth distribution, which comprises a method of solving the heat conduction equation incorporating Gaussian uncertainties in the thermal conductivity…”)

Regarding Claim 11: Srivastava, Gallagher, Afonso, and He teach A method as claimed in claim 10, comprising 
Gallagher teaches obtaining the geophysical data. (Pg. 213 left col ¶1 Gallagher teaches using downhole logs, i.e. geophysical data “…Some level of subjectivity can be introduced when assessing the geological plausibility of the purely data generated heat flow history. However, for the purpose of maturation and hydrocarbon generation modelling, where the temperature history of the source rock is the main objective, it is probably adequate to assume reasonable values for given lithologies, or use some sort of bulk estimate based on downhole logs…”)

Regarding Claim 13: Srivastava, Gallagher, Afonso, and He teach A method of calculating a spatially dependent function of RHP, comprising performing the method of claim 1 
Gallagher teaches pointwise for a plurality of points over the geophysical structure to calculate the RHP at each of the plurality of points, and constructing the spatially dependent function of RHP (Pg. 207 right col ¶2 Gallagher teaches using three points, i.e. plurality of points with the range of temperatures construct the model “…We monitored the maximum temperature of three points in the sedimentary sequence. Gallagher and Sambridge (1992) have shown that the maximum palaeo temperature dominates the final value of vitrine reflectance and so this is a useful guide to the constraints placed on the thermal history by the observed data. The three points (or layers) were selected to cover the range of temperatures encountered in the modelling…”)

Regarding Claim 14: A method of calculating the basal heat flow in a geophysical structure, wherein there is provided a heat flow contribution from the mantle, the method comprising: 
Srivastava, Gallagher, Afonso, and He teach calculating the RHP of the geophysical structure using the method of claim 1 
Srivastava teaches over a space of geophysical structure; (Col 2 lines 54-57 Srivastava teaches a depth distribution, i.e. geophysical structure “… Yet another object of the invention is to provide for quantification of subsurface temperature depth distribution and its error bounds for known Gaussian thermal conductivity structure…”)
Srivastava teaches summing the RHP of at least some of the space of the geophysical structure; and (Col 4 lines 49-51 Srivastava teaches sum of the components, i.e. RHP “…thermal conductivity (W/m° C.) which is expressed as a sum of a deterministic component…”)
He teaches adding the sum of the RHP to the heat flow contribution from the mantle. (Pg. 251 right col ¶1 He teaches the bottom temperature is from the mantle “…At the bottom of the initially undefonned finite element mesh, there are a number of element layers with extremely small vertical dimension called the "reserved elements." The nodal temperatures of these nearly volumeless elements are very close to Tm , the temperature of the bottom boundary or the “mantle temperature…”)

Regarding Claim 15: Srivastava, Gallagher, Afonso, and He teach A method of calculating surface heat flow on the Earth's surface, wherein there is provided a sediment contribution to the surface heat flow, the method comprising: 
He teaches calculating the basal heat flow using the method of claim 14, wherein the geophysical structure is the crust or lithosphere and the basal heat flow is calculated at the top of the crust or lithosphere; and (Abstract He teaches using the lithosphere in calculating the basal heat flow “…Model results show that the peak value of basal heat flow was getting higher and higher through the Cenozoic. The maximum basal heat flow increased from - 65 mW/m2 in the first stage to - 75 mW/m2 in the second stage, and then - 90 mW/m2 in the third stage. The present temperature field of the lithosphere of the Yinggehai Basin, which is still transient, is the result of the multistage extension, but was primarily associated with the Pliocene extension…”)
He teaches adding the sediment contribution to the basal heat flow. (Continuing Abstract He teaches using a sedimentation correction, i.e. sediment contribution “…Thick sediments and high sedimentation rates resulted in a considerable radiogenic contribution, but also depressed the heat flow. Measurements indicate the radiogenic heat production in the sediment is 1.28 μW/m3, which contributes 20% to the surface heat flow. After subtracting radiogenic heat contribution of the sediment, and sedimentation correction, the average basal heat flow from basement is about 86 mW/m2…”)

Regarding Claim 16: A method of calculating the temperature of the geophysical structure, comprising using the surface heat flow calculated. (Pg. 252 right col ¶2 – pg. 253 left col ¶1 He teaches creating a temperature field, i.e. temperature of the geophysical model “…The increasing stretching made the lithosphere hotter and hotter, and the basal heat flow increased accordingly (Fig. 5). The first period of stretching led to a 10- 20-mW/m2 increase of the basal heat flow, most of which decayed during the following thermal subsidence period. The second period of stretching increased the basal heat flow to about 20 mW/m2. After 16.8-Myear cooling, the temperature field of the lithosphere had not returned to the stable state yet, and was stretched again for the third time at 5.2 Myears…”)
Srivastava, Gallagher, Afonso, and He teach using the method of claim 15.

Regarding Claim 17: A method of producing a heat and/or temperature model of a geophysical structure comprising (Abstract Srivastava teaches to display the a temperature depth profile, i.e. temperature model “…These closed form analytical solutions of mean and variance for the temperature field for different conditions have been used to compute and display the plot and results of the temperature depth profiles along with its error bounds…”)
Srivastava, Gallagher, Afonso, and He teach the method of claim 1.

Regarding Claim 18: A nontransitory computer program product comprising computer readable instructions that, when run on a computer, is configured to cause a processer (Col 14 lines 29-33 Srivastava teaches a general purpose computer which contains a processor “…electronically using a  computing means and wherein appropriate numerical values are given for controlling thermal parameters directly in the boxes that appear on the screen of the computer means, thereby instantaneously computing…’)
Srivastava, Gallagher, Afonso, and He teach to perform the method of claim 1.

Conclusion
Claims 1, 3-11, and 13-18 are rejected.


Hoover et al., “The geophysical expression of selected mineral deposit models” teaches a method with RHP and teaches how to use all the different inputs, such as magnetic, seismic, and resistive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOHN E JOHANSEN/Examiner, Art Unit 2127